 

 

 

 

 

                                                                                                           
EXHIBIT 10.5

 

RF MICRO DEVICES, INC.

2006 DIRECTORS STOCK OPTION PLAN
 

Stock Option Agreement
(Initial Option)

THIS AGREEMENT (together with Schedule A, attached hereto, the "Agreement"),
effective as of the date specified as the "Grant Date" on Schedule A attached
hereto, between RF MICRO DEVICES, INC., a North Carolina corporation (the
"Corporation"), and the individual identified on Schedule A attached hereto, a
director of the Corporation (the "Participant");

R E C I T A L S :

In furtherance of the purposes of the RF Micro Devices, Inc. 2006 Directors
Stock Option Plan, as it may be hereafter amended (the "Plan"), the Corporation
and the Participant hereby agree as follows:

1.         Incorporation of Plan.  The rights and duties of the Corporation and
the Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference.  In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. 
Unless otherwise defined herein, capitalized terms in this Agreement shall have
the same definitions as set forth in the Plan.

2.         Grant of Option; Term of Option.  The Corporation hereby grants to
the Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his service to the Corporation, and not in lieu of
any salary or other compensation for his services, the right and Option (the
"Option") to purchase all or any part of such aggregate number of shares (the
"shares") of common stock of the Corporation (the "Common Stock") at a purchase
price (the "Option Price") as specified on Schedule A, attached hereto, and
subject to such other terms and conditions as may be stated herein or in the
Plan or on Schedule A.  The Option Price shall be 100% of the Fair Market Value
per share of the Common Stock on the date of grant.  The Participant expressly
acknowledges that the terms of Schedule A shall be incorporated herein by
reference and shall constitute part of this Agreement.  The Corporation and the
Participant further acknowledge that the Corporation's signature on the
signature page hereof, and the Participant's signature on the Grant Letter
contained in Schedule A, shall constitute their acceptance of all of the terms
of this Agreement.  The Option shall be designated as an Initial Option under
the Plan and shall be a Nonqualified Option.  Except as otherwise provided in
the Plan or this Agreement, this Option will expire if not exercised in full by
the date specified on Schedule A.

--------------------------------------------------------------------------------


3.         Exercise of Option.  Subject to the terms of the Plan and this
Agreement, the Option shall become exercisable on the date or dates set forth on
Schedule A attached hereto.  To the extent that the Option is exercisable but is
not exercised, the Option shall accumulate and be exercisable by the Participant
in whole or in part at any time prior to expiration of the Option, subject to
the terms of the Plan and this Agreement.  The Participant expressly
acknowledges that the Option may vest and be exercisable only upon such terms
and conditions as are provided in this Agreement and the Plan.  Upon the
exercise of an Option in whole or in part and payment of the Option Price in
accordance with the provisions of the Plan and this Agreement, the Corporation
shall as soon thereafter as practicable deliver to the Participant a certificate
or certificates for the shares purchased.  Payment of the Option Price may be
made in the form: (i) of cash or cash equivalent; (ii) by delivery (by either
actual delivery or attestation) of shares of Common Stock owned by the
Participant for such time period, if any, as may be determined by the
Administrator; (iii) to the extent permitted by the Administrator and in
accordance with applicable law, by delivery of written notice of exercise to the
Corporation and delivery to a broker of written notice of exercise and
irrevocable instructions to promptly deliver to the Corporation the amount of
sale or loan proceeds to pay the Option Price; or (iv) by a combination of the
foregoing methods.  Shares delivered in payment of the Option Price shall be
valued at their Fair Market Value on the date of exercise.  The total number of
shares that may be acquired upon exercise of the Option shall be rounded down to
the nearest whole share.

4.         No Right of Continued Service.  Neither the Plan, the Option nor any
other action related to the Plan shall confer upon the Participant any right to
continue in the service of the Corporation as a Director or interfere in any way
with the right of the Corporation to terminate the Participant's service at any
time.

5.         Nontransferability of Option.  The Option shall not be transferable
(including by sale, assignment, pledge or hypothecation) other than by will or
the laws of intestate succession, except as may be permitted by the
Administrator in a manner consistent with the registration provisions of the
Securities Act.  Except as may be permitted by the preceding sentence, this
Option shall be exercisable during the Participant's lifetime only by the
Participant or his guardian or legal representative.

6.         Superseding Agreement; Binding Effect.  This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements. 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, heirs, successors
and assigns.

7.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of North Carolina, without regard to the
conflict of laws provisions of any state, and in accordance with applicable
federal laws of the United States.

8.         Amendment and Termination; Waiver.  Subject to the terms of the Plan,
this Agreement may be modified or amended only by the written agreement of the
parties hereto.  The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant.  Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable laws, rules or regulations or changes to applicable laws, rules or
regulations (including but in no way limited to Code Section 409A and federal
securities laws).

9.         No Rights as Shareholder.  The Participant and his legal
representative, legatees or distributees shall not be deemed to be the holder of
any shares subject to the Option and shall not have any rights of a shareholder
unless and until certificates for such shares have been issued and delivered to
him or them.

2

--------------------------------------------------------------------------------


10.        Withholding; Tax Matters. 

(a)        The Participant acknowledges that, if and to the extent required by
applicable laws, rules or regulations,  the Corporation shall require the
Participant to pay the Corporation the amount of any federal, state, local,
foreign or other tax or other amount required by any governmental authority to
be withheld and paid over by the Corporation to such authority for the account
of the Participant, and the Participant agrees, as a condition to the grant of
the Option, to satisfy any such obligations.

(b)        The Participant acknowledges that the Corporation has made no
warranties or representations to the Participant with respect to the tax
consequences (including, but not limited to, income tax consequences) related to
the transactions contemplated by this Agreement, and the Participant is in no
manner relying on the Corporation or its representatives for an assessment of
such tax consequences. The Participant acknowledges that there may be adverse
tax consequences upon acquisition or disposition of the Shares subject to the
Option and that he has been advised that he should consult with his own
attorney, accountant, and/or tax advisor regarding the decision to enter into
this Agreement and the consequences thereof. The Participant also acknowledges
that the Corporation has no responsibility to take or refrain from taking any
actions in order to achieve a certain tax result for the Participant.

11.        Administration.  The authority to construe and interpret this
Agreement and the Plan, and to administer all aspects of the Plan, shall be
vested in the Administrator, and the Administrator shall have all powers with
respect to this Agreement as are provided in the Plan.  Any interpretation of
the Agreement by the Administrator and any decision made by it with respect to
the Agreement is final and binding.

12.        Notices.  Except as may be otherwise provided by the Plan, any
written notices provided for in this Agreement or the Plan shall be in writing
and shall be deemed sufficiently given if either hand delivered or if sent by
fax or overnight courier, or by postage paid first class mail.  Notices sent by
mail shall be deemed received three business days after mailed but in no event
later than the date of actual receipt.  Notice may also be provided by
electronic submission, if and to the extent permitted by the Administrator. 
Notices shall be directed, if to the Participant, at the Participant's address
indicated by the Corporation's records, or if to the Corporation, at the
Corporation's principal office, attention Treasurer, RF Micro Devices, Inc.

13.        Severability.  The provisions of this Agreement are severable and if
any one or more provisions may be determined to be illegal or invalid for any
reason, in whole or in part, the remaining provisions shall nevertheless be
binding and enforceable.

14.        Restrictions on Option and Shares.  The Corporation may impose such
restrictions on the Option, the shares and any other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such securities.  Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, make any other distribution of
benefits, or take any other action, unless such delivery, distribution or action
is in compliance with all applicable laws, rules and regulations (including but
not limited to the requirements of the Securities Act).  The Corporation may
cause a restrictive legend to be placed on any certificate(s) for shares issued
pursuant to the exercise of the Option in such form as may be prescribed from
time to time by applicable laws and regulations or as may be advised by legal
counsel.

3

--------------------------------------------------------------------------------


15.        Counterparts; Further Instruments.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  The parties hereto
agree to execute such further instruments and to take such further action as may
be reasonably necessary to carry out the purposes and intent of this
Agreement.    

IN WITNESS WHEREOF, this Agreement has been executed on behalf of the
Corporation and by the Participant effective as of the Grant Date noted on
Schedule A, attached hereto.

                                                                                   
RF MICRO DEVICES, INC.

                                                                                   
By:        /s/ Robert A. Bruggeworth                         
                                                                                               
Robert A.  Bruggeworth
                                                                                               
President & Chief Executive Officer

Attest:

/s/ William Priddy                                           
William Priddy
Secretary & Chief Financial Officer

[Signature page of Participant to follow on Schedule A/Grant Letter]
4

--------------------------------------------------------------------------------

 


 

RF Micro Devices, Inc.
2006 Directors Stock Option Plan
Stock Option Agreement
(Initial Option)

Schedule A/Grant Letter

1.         Pursuant to the terms and conditions of the Company's 2006 Directors
Stock Option Plan (the "Plan"), you (the "Participant") have been granted an
Initial Option to purchase 50,000 shares (the "Option") of our Common Stock as
outlined below.

Granted To:

__________________

Grant Date:

____________, 20___

Options Granted:

50,000

Option Price per Share:

$_________________

Expiration Date:

___________, 20___

Vesting Schedule:

__________________

      Date of Grant:

1/3 of Shares subject to Option*

      1st Anniversary of Date of Grant

2/3 of Shares subject to Option*

      2nd Anniversary of State of Grant

100% of Shares subject to Option*

 

*Vesting of each installment is contingent upon Participant's continued service
as a Director on each vesting date.

2.         By my signature below, I, the Participant, hereby acknowledge receipt
of this Grant Letter and the Option Agreement (the "Agreement") dated _________,
200___, between the Participant and RF Micro Devices, Inc.  (the "Company")
which is attached to this Grant Letter.  I understand that the Grant Letter and
other provisions of Schedule A herein are incorporated by reference into the
Agreement and constitute a part of the Agreement.  By my signature below, I
further agree to be bound by the terms of the Plan and the Agreement, including
but not limited to the terms of this Grant Letter and the other provisions of
Schedule A contained herein.  The Company reserves the right to treat the Option
and the Agreement as cancelled, void and of no effect if the Participant fails
to return a signed copy of the Grant Letter within 30 days of receipt.

Signature:

Date:

 

Note: If there are any discrepancies in the name or address shown above, please
make the appropriate corrections on this form and return to Brenda Hatley, RF
Micro Devices, Inc., 7628 Thorndike Road, Greensboro, NC  27409-9421.  Please
retain a copy of the Agreement, including this Grant Letter, for your files.

 